DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephonic interview with Applicant’s Representative Garrett B. Bickford on 01/25/2022.
Claim 16: 
Outdoor power equipment comprising: 
an internal combustion engine comprising: 
 
a two-cylinder engine block including a first cylinder and a second cylinder arranged in a v-twin configuration, wherein the first cylinder comprises a first intake passage opened and closed by a first intake valve, a first exhaust passage opened and closed by a first exhaust valve, and wherein the second cylinder comprises a second intake passage opened and closed by a second intake valve and a second exhaust passage opened and closed by a second exhaust valve; -3- 4873-1861-5809.1Atty. Dkt. No. 016831-0933 
a first piston positioned within the first cylinder, wherein the first piston is configured to reciprocate in the first cylinder to drive the crankshaft; 
a second piston positioned within the second cylinder, wherein the second piston is configured to reciprocate in the second cylinder to drive the crankshaft; 
and an electronic control unit configured to  activate and deactivate  at least one of the first cylinder or the second cylinder, wherein activating a cylinder comprises opening the first intake valve or the second intake valve and wherein deactivating a cylinder comprises closing at least one of the first intake valve, the first exhaust valve, the second exhaust valve, or the second intake valve thereby preventing at least one of intake air from entering one of the first cylinder or the second cylinder and exhaust gases from exiting one of the first cylinder or the second cylinder, wherein the electronic control unit deactivates at least one of the first cylinder or the second cylinder, wherein the electronic control unit deactivates at least one of the first cylinder or the second cylinder in response to determining that an amount that the internal combustion engine slows down during a compression cycle has decreased relative to previous compression cycles; 
and wherein each of the first and second intake valves is opened at least half as often as the other intake valve.

Allowable Subject Matter

Claims 1-2, 4-5, 9, 16, and 18-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: Portable jobsite equipment comprising: a generator comprising a two-cylinder internal combustion engine and an alternator, wherein the two-cylinder internal combustion engine comprises: a first cylinder including a first spark plug configured to create a first electrical spark; a second cylinder including a second spark plug configured to create a second electrical spark, the first cylinder and second cylinder being arranged in a v-twin configuration….and an electronic control unit configured to activate and deactivate at least one of the first cylinder or the second cylinder by adjusting an activation sequence of the first spark plug and the second spark plug, wherein activating the first cylinder or second cylinder comprises firing the first spark plug or the second spark plug and wherein deactivating the first cylinder or second cylinder comprises skipping one or more spark plug firing events of the first spark plug or the second spark plug…and wherein each of the first spark plug and the second spark plug is fired at least half as often as the other spark plug.

Claim 16 recites: Outdoor power equipment comprising: an internal combustion engine comprising: a crankshaft having a power takeoff, a two-cylinder engine block including a first cylinder and a second cylinder arranged in a v-twin configuration…and an electronic control unit configured to activate and deactivate at least one of the first cylinder or the second cylinder, wherein activating a cylinder comprises opening the first intake valve or the second intake valve and wherein deactivating a cylinder comprises closing at least one of the first intake valve, the first exhaust valve, the second exhaust valve, or the second intake valve thereby preventing at least one of intake air from entering one of the first cylinder or the second cylinder and exhaust gases from exiting one of the first cylinder or the second cylinder, wherein the electronic control unit deactivates at least one of the first cylinder or the second cylinder in response to determining that an amount that the internal combustion engine slows down during a compression cycle has decreased relative to previous compression cycles; and wherein each of the first and second intake valves is opened at least half as often as the other intake valve.

Claim 21 recites: A generator comprising a two-cylinder internal combustion engine and an alternator, wherein the two-cylinder internal combustion engine comprises: a first cylinder and a second cylinder arranged in a v-twin configuration;… and an electronic control unit configured to receive the current engine speed from the engine speed sensor, compare the current engine speed to a stored engine speed, and activate and deactivate at least one of the first cylinder and the second cylinder…wherein activating one of the first cylinder or the second cylinder comprises firing the first spark plug or the second spark plug associated with the first cylinder or the second cylinder and wherein deactivating the first cylinder or the second cylinder comprises skipping one or more spark plug firing events or the first spark plug or the second spark plug…wherein when the current engine speed is lower than the stored engine speed, the firing frequency of at least one of the first spark plug or the second spark plug is increased by the electronic control unit, and -5-4873-1861-5809.1Atty. Dkt. No. 016831-0933wherein each of the first spark plug and the second spark plug is fired at least half as often as the other spark plug.

Staley (U.S. 2014/0163839A1), Sheidler (U.S. 2003/0075145A1), Fahringer et al. (U.S. 2012/0292921A1), and Motoyama et al. (U.S. 5826557; Fig. 5, 9-10) are considered the closest prior art.  However, the prior art fails to explicitly teach or suggest, either alone or in combination each and every limitation of the claim(s) as indicated above when considered as a whole with the remaining limitations of the claim(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747